Title: To George Washington from Jonathan Trumbull, Sr., 20 June 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Hartford 20th June 1781
                        
                        I have to acknowledge the receipt of your Excellencys favor of the 15th Instant per express. In compliance
                            with its acquisitions have ordered Eight hundred men forthwith to be raised by peremptory detachment, with proper
                            officers, and to March to West Point immediately. It was out of my power to order them from the contiguous Counties as
                            proposed. The detatchment is in equal proportions from every Town in the State; and I flatter myself that the time of their
                            joining will not on that account be postponed.
                        Your Excellencys letter of the 24th Ultimo from Wethersfield was laid before the General Assembly. They
                            closed their Session last Saturday. Agreable to the requisitions contained in it, they have ordered the Army to be filled
                            up by peremptory detachments (if not filled up by the 25th Instant by the Towns or Classes) to be mustered, and at Rendezvous ready
                            to March by the 5th day of July next. Also the Two State Regiments at Horsneck, the Governors guards at Hartford &
                            New Haven, the independant companies of matrosses at Hartford, Middleton, Norwich & Pomfret, and the independant
                            company of Infantry at Norwich, and so many of the Sea Coast guards, as to make up Twenty one Hundred men, to march at the
                            direction of the Governor & Council of safety to join the Army; and Five Hundred Volunteers to be put into
                            readiness to march if called for.
                        The salted provisions on the West side Connecticut River are ordered to be transported by the Lawns to Fish
                            Kill, or the Army. The whole of our Salted meat & fish will be about Eight Thousand Barrels. Between fifty
                            & eighty head of Cattle were sent on to the Army last week, by means of a supply of Five Hundred pounds in Specie
                            furnished Commissary Champion. To- morrow he will receive five hundred pounds likee money more, which
                            will be immediately applied to the same use, and the Cattle sent on. Besides this he has to receive One thousand pounds
                            hard money as soon as it can come in, which will be spent in the same way. The Assembly have also granted a Tax of one
                            Penny on the pound, which will raise about £7,600; & payable on the first day of each of the next succeeding
                            months, in fresh Beef at the rates affixed by Congress for the Army, or in hard money, & amounting in the whole to
                            £30,400. Beef Cattle are plenty, The means to purchase them the only difficulty. I fear for this, how we shall get them
                            regularly on to Camp; shall exert ourselves the best we can with the means put in our power. Colo. Champion was yesterday
                            appointed to join a Committee of the New England States at Providence next Monday, to consult & devise measures
                            for the forwarding on provisions to the Army in a regular manner. The Deputy Quarter Master is furnished, & has
                            used, to a large amount, in Pay Table Orders. Horses are ordered to be purchased to remount Col. Shelden’s Regiment of
                            Light Dragoons, and equipments are making for them. Messrs Shaw, & Mumford have undertaken, the
                            former for Two Hundred, & the latter for One Hundred Tents.
                        The Governor & Council of Safety are directed to contract for Cloathing for the Officers. The Towns
                            are preparing the summer cloathing for the soldeirs. Money is also preparing for them. I perceeve it comes in slowly.
                            About Twenty Hogsheads of Rum will be furnished by this State and soon send on to the Army. Fifteen Hogsheads belonging
                            to this State have been ordered from Philadelphia which I hope before this have arrived in Camp.
                        The Governor & Council of Safety in this State are invested with full & compleat Executive
                            Authority. I am, with every Sentiment, of Esteem and Considerations Your Excellency’s Most Obedeint hble Servant 
                        
                            Jonth; Trumbull

                        
                    